DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 07, 2022 has been entered.

Status of Claims
Claims 1-2, 5-6, 11, and 13-20 are pending, with claims 1, 5-6, and 11 currently amended, and claims 3-4, 7-10, and 12 cancelled.
 
Claim Rejections - 35 USC § 112
Examiner acknowledges the amendment to claim 1 filed on September 07, 2022. The 35 U.S.C. § 112 rejections in the previous Office Action filed on June 07, 2022 are hereby withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over IM (US PG-Pub No.: 2018/0190748 A1, hereinafter, “IM”), prior art of record, in view of Jeong et al. (US PG-Pub No.: 2019/0355799 A1, hereinafter, “Jeong”), prior art of record.









[AltContent: textbox (Metal trace )][AltContent: arrow]
[AltContent: oval]
    PNG
    media_image1.png
    473
    647
    media_image1.png
    Greyscale



Regarding claim 1, IM discloses an organic light emitting diode display panel (see IM, FIG. 3), comprising:
a first display region (left side of the dashed line, annotated FIG. 3 above) comprising a first substrate layer (110 for EA1, FIG. 3), a thin film transistor layer (T, FIG. 3) disposed on the first substrate layer (110 for EA1), and a first pixel layer (150 for EA1, FIG. 3) disposed on the thin film transistor layer (T, FIG. 3); and
a second display region (right side of the dashed line, annotated FIG. 3 above) disposed adjacent to the first display region (annotated FIG. 3 above),
wherein the second display region (annotated FIG. 3 above) comprises a second substrate layer (110 for EA2; in view of FIGs. 2-2c of instant application, continuous layers 111, 112, and 113 for regions 10, 20, and 30 are taken as different layers 11, 21, and 31) and a second pixel layer (150 for EA2) disposed on the second substrate layer (110 for EA2, FIG. 3);
wherein the first pixel layer (150 for EA1) comprises a first anode (AE1, FIG. 3), the second pixel layer (150 for EA2) comprises a second anode (AE2, FIG. 3), the thin film transistor layer (T) comprises a thin film transistor (T), and the first anode (AE1) and the second anode (AE2) are electrically connected to the thin film transistor (T, FIG. 3) disposed on the first substrate layer (110 for EA1) of the first display region, the thin film transistor layer (T) is not disposed in the second display region, a pixel unit in the first pixel layer (150 for EA1) and a pixel unit in the second pixel layer (150 for EA2) respectively correspond to the thin film transistor (T) disposed on the first substrate layer (110 for EA1) of the first display region for the thin film transistor (T) disposed in the first display region to control the display function of the second display region (annotated FIG. 3 above);
wherein a second buffer layer (115, FIG. 3) is disposed between the first substrate layer (110 for EA1) and the thin film transistor layer (T); and a first planarization layer (140 for EA1, FIG. 3) is disposed between the thin film transistor layer (T) and the first pixel layer (150 for EA1, FIG. 3);
wherein a second planarization layer (140 for EA2) is disposed between the second substrate layer (110 for EA2) and the second pixel layer (150 for EA2, FIG. 3);
wherein the thin film transistor layer (T) further comprises: an active layer (ACT, ¶ [0051]), a first insulating layer (GI, ¶ [0051]) disposed on the active layer (ACT), a first metal layer (GE, ¶ [0054]) disposed on the first insulating layer (GI), a second insulating layer (120, ¶ [0051]) disposed on the first metal layer (GE), a second electrode layer (DE+SE, ¶ [0051]) disposed on the second insulating layer (120), a third insulating layer (130, ¶ [0058]) disposed on the second electrode layer (SE+DE), and an electrode layer (left of 135, ¶ [0048]) disposed on the third insulating layer (130, FIG. 3);
wherein a first through hole (CNT2+CNT3, FIG. 3) is disposed penetrating through the second insulating layer (120) and the third insulating layer (130), and wherein the electrode layer (left of 135) is electrically connected to the active layer (ACT) through the first through hole (FIG. 3);
wherein a second through hole (CNT4, FIG. 3) is disposed on the first planarization layer (140 for EA1), and the first anode (AE1) is electrically connected to the electrode layer (left of 135) through the second through hole (CNT4, FIG. 3);
wherein a metal trace (metal inside the elliptical including right half of 135+SE+AE, annotated FIG. 3 above) is disposed between the second substrate layer (110 for EA2) and the second planarization layer (140 for EA2), and the metal trace (annotated FIG. 3 above) is electrically connected to the electrode layer (left of 135, FIG. 3); and
wherein a bonding interface (edge of 120+130+140 near the dashed line, FIG. 3) of the first display region (annotated FIG. 3 above) and the second display region (annotated FIG. 3 above) is stepped (edge of 120+130+140 near the dashed line is not a straight line, but a zigzag shape, FIG. 3), and the metal trace (annotated FIG. 3 above) is electrically connected to the electrode layer (left of 135) along the stepped bonding interface (edge of 120+130+140, FIG. 3).
IM is silent regarding that the second electrode layer (SE+DE) is made of metal; and the first insulating layer (GI) completely covers the active layer (ACT) and the first through hole (CNT2+CNT3) is disposed penetrating through the first insulating layer (GI).
However, it is well-know that the source/drain electrodes are made of metal. For example, Jeong discloses a light emitting diode display panel (see Jeong, FIG. 20), wherein source/drain electrodes (181+182, ¶ [0054]) are made of metal (¶ [0055]). Jeong also discloses a first insulating layer (125, ¶ [0035]) completely covers an active layer (120, ¶ [0035]) and a first through hole (hole for 143+182, FIG. 20) is disposed penetrating through the first insulating layer (120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form IM’s second electrode layer with metal, as taught by Jeong, since the selection of a known material (metal) based on its suitability for its intended use (to form source/drain electrodes) supports a prima facie obviousness determination. See MPEP § 2144.07; and to form IM’s first insulating layer completely covering the active layer, and the first through hole penetrating through the first insulating layer, as taught by Jeong, in order to further protect the active layer with the gate insulating layer. 

Regarding claim 6, IM in view of Jeong discloses the organic light emitting diode display panel according to claim 1, wherein a thickness of the second planarization layer (140 for EA2) is greater than or equal to a thickness of the first planarization layer (140 for EA1; IM, FIG. 3).

Regarding claim 11, IM in view of Jeong discloses the organic light emitting diode display panel according to claim 1, wherein a third through hole (CNT4 comprises two holes: left hole and right hole, with 160 in the middle to form the two holes; the left hole is the second through hole and the right hole is the third through hole; IM, FIG. 3) is disposed on the second planarization layer (140 for EA2), and the second anode (AE2) is electrically connected to the metal trace (metal inside the elliptical including right half of 135+SE+AE, annotated FIG. 3 above) through the third through hole (the right hole of CNT4, FIG. 3).

Regarding claim 13, IM in view of Jeong discloses the organic light emitting diode display panel according to claim 1, wherein the first pixel layer (in order to meet the claim limitation, the first pixel layer is 150+160 for EA1; IM, FIG. 3) further comprises a first pixel defining layer (160 for EA1) disposed on the first anode (AE1), and a first cathode layer (CE1, FIG. 3) disposed on the first pixel defining layer (160 for EA1, FIG. 3).

Regarding claim 14, IM in view of Jeong discloses the organic light emitting diode display panel according to claim 1, wherein the second pixel layer (in order to meet the claim limitation, the second pixel layer is 150+160 for EA2; IM, FIG. 3) further comprises a second pixel defining layer (160 for EA2) disposed on the second anode (AE2), and a second cathode layer (CE2) disposed on the second pixel defining layer (160 for EA2, FIG. 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over IM (US PG-Pub No.: 2018/0190748 A1, hereinafter, “IM”), prior art of record, in view of Jeong et al. (US PG-Pub No.: 2019/0355799 A1, hereinafter, “Jeong”), prior art of record, as applied to claim 1 above, and further in view of Lee et al. (US PG-Pub No.: 2017/0170206 A1, hereinafter, “Lee”), prior art of record.
Regarding claim 2, IM in view of Jeong discloses the organic light emitting diode display panel according to claim 1, wherein the first substrate layer (in order to meeting limitations in claim 2, the first substrate layer is 110+115 for EA1) and the second substrate layer (110+115 for EA2) are integrated into an integrated structure as a substrate layer (110+115, FIG. 3); and wherein the substrate layer (110+115) comprises a first flexible layer (110, ¶ [0049]), a first buffer layer (115) disposed on the first flexible layer (110).
IM in view of Jeong is silent regarding a second flexible layer disposed on the first buffer layer (115).
Lee, however, discloses an organic light emitting diode display panel (see Lee, FIG. 6), comprising a second flexible layer (240, ¶ [0076]) disposed on the first buffer layer (220, FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a second flexible layer on the first buffer layer of IM in view of Jeong, as taught by Lee, in order to further protect the device from outside contamination.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over IM (US PG-Pub No.: 2018/0190748 A1, hereinafter, “IM”), prior art of record, in view of Jeong et al. (US PG-Pub No.: 2019/0355799 A1, hereinafter, “Jeong”), prior art of record, as applied to claim 1 above, and further in view of Kim et al. (US PG-Pub No.: 2005/0269941 A1, hereinafter, “Kim”), prior art of record.
Regarding claim 5, IM in view of Jeong discloses the organic light emitting diode display panel according to claim 1.
IM in view of Jeong is silent regarding that a thickness of the second display region is less than a thickness of the first display region (annotated FIG. 3 above).
Kim, however, discloses a light emitting diode display panel (see Kim, FIG. 6J), wherein a thickness of a second display region (right side) is less than a thickness of a first display region (left side).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a thickness of the second display region of IM in view of Jeong less than a thickness of the first display region, as taught by Kim, in order to simplify the fabrication process and decrease the device size.




Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over IM (US PG-Pub No.: 2018/0190748 A1, hereinafter, “IM”), prior art of record, in view of Jeong et al. (US PG-Pub No.: 2019/0355799 A1, hereinafter, “Jeong”), prior art of record, as applied to claim 1 above, and further in view of Shim et al. (US PG-Pub No.: 2020/0089368 A1, hereinafter, “Shim”), prior art of record.
Regarding claim 15, IM in view of Jeong discloses the organic light emitting diode display panel according to claim 1.
IM in view of Jeong is silent regarding that the organic light emitting diode display panel further comprises a bending region, and the bending region is disposed outside a display region composed of the first display region and the second display region.
Shim, however, discloses a light emitting diode display panel (see Shim, FIGs. 2A and 6), comprising a bending region (BR, FIGs. 2A and 6), and the bending region (BR) is disposed outside a display region (DA, FIGs. 2A and 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a bending region, and the bending region is disposed outside a display region composed of the first display region and the second display region of IM in view of Jeong, as taught by Shim, in order to prevent electrical signal interference (Shim, ¶ [0004]).

Regarding claim 16, IM in view of Jeong and Shim discloses the organic light emitting diode display panel according to claim 15, wherein the bending region (BR, Shim’s FIG. 6) comprises a third substrate layer (BL in BR, FIG. 6) and a metal wiring layer (TLB-A, ¶¶¶ [0123], [0143], and [0145]) disposed on the third substrate layer (BL in BR).
Note: the reason of obviousness to combine teachings from IM, Jeong, and Shim has been given above regarding claim 15; therefore, it will not be repeated hereinafter. 

Regarding claim 17, IM in view of Jeong and Shim discloses the organic light emitting diode display panel according to claim 16, wherein a transition layer (SI-A; Shim, ¶ [0142]) is disposed between the third substrate layer (BL in BR) and the metal wiring layer (TLB-A), and the transition layer (SI-A) is made of a flexible material (¶ [0123]; SI-A is in BR, therefore is a flexible material) for bending the bending region (BR) to a back side of the display panel (FIGs. 1B and 3).

Regarding claim 18, IM in view of Jeong and Shim discloses the organic light emitting diode display panel according to claim 15, wherein a thin film encapsulation layer (SO-A; Shim, FIG. 6) is disposed on the first display region (IM’s annotated FIG. 3 above), the second display region (IM’s annotated FIG. 3 above), and the bending region (Shim’s BR, see statement above regarding claim 15; Shim’s SO-A is on display region and bending region).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over IM (US PG-Pub No.: 2018/0190748 A1, hereinafter, “IM”), prior art of record, in view of Jeong et al. (US PG-Pub No.: 2019/0355799 A1, hereinafter, “Jeong”), prior art of record, as applied to claim 1 above, and further in view of Fu (US PG-Pub No.: 2020/0251539 A1, hereinafter, “Fu”), prior art of record.
Regarding claim 19, IM in view of Jeong discloses an organic light emitting diode display device, comprising: an organic light emitting diode display panel according to claim 1.
IM in view of Jeong is silent regarding a photosensitive element disposed on a back surface of a second display region.
Fu, however, discloses a light emitting diode display device (see Fu, FIGs. 2-4), comprising a photosensitive element (camera, FIG. 4) disposed on a back surface of a second display region (AA2, FIGs. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a photosensitive element disposed on a back surface of the second display region of IM in view of Jeong, as taught by Fu, in order to add camera function to the device.

Regarding claim 20, IM in view of Jeong and Fu discloses the organic light emitting diode display device according to claim 19, wherein a second anode (AE2) is electrically connected to a thin film transistor (T) through a metal trace (annotated FIG. 3 above) disposed in the second display region (IM, annotated FIG. 3 above).

Response to Arguments
Applicant's arguments filed on September 07, 2022 have been fully considered but they are not persuasive. Applicant alleged that IM fails to disclose that a bonding interface of the first display region and the second display region is stepped, and the metal trace is electrically connected to the electrode layer along the stepped bonding interface (Remarks, Pages 6-7). Examiner respectfully disagrees. As shown in IM’s annotated FIG. 3 above, the first display region is the region on the left side of the dashed line and the second display region is the region on the right side of the dashed line; and a bonding interface is edge of 120+130+140 near the dashed line. The edge of 120+130+140 near the dashed line is a zigzag line, therefore stepped. The metal trace, which is right side of 135+SE+AE, is electrically connected to the electrode layer (left of 135) along the stepped bonding interface (edge of 120+130+140 near the dashed line).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892